                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

REGAN ADAM REYNOLDS,

                        Petitioner,                  Case No. 1:19-cv-383
v.                                                   Honorable Paul L. Maloney
RANDEE REWERTS,

                        Respondent.
____________________________/

                                             ORDER

               In accordance with the opinion entered this day:

               This matter is presently before the Court on Petitioner’s motion for an evidentiary

hearing. (ECF No. 3.)

               IT IS ORDERED that Petitioner’s motion for a hearing (ECF No. 3) is DENIED.

Petitioner motion is based on an unfounded claim that his habeas issues were never decided on the

merits. Generally, habeas corpus actions are determined on the basis of the record made in the

state court. See Rule 8, Rules Governing § 2254 Cases. An evidentiary hearing in the district

court is not mandatory unless one of the circumstances listed in 28 U.S.C. § 2254(e)(2) is present.

See Sanders v. Freeman, 221 F.3d 846, 852 (6th Cir. 2000). Here, the state-court record supplied

by Petitioner is adequate under § 2254(e).

               IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    July 17, 2019                              /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
